REPORTED

IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND


                 No. 2117


          September Term, 2012




     LESLIE VALENTINE-BOWERS

                     v.

       THE RETINA GROUP OF
      WASHINGTON, P.C., ET AL.,




       Berger,
       Nazarian,
       Eldridge, John C.*
              (Retired, Specially Assigned),

                            JJ.


          Opinion by Nazarian, J.


            Filed: May 29, 2014

* Judge Eldridge participated in the argument
of this case but did not participate in the
decision.
       Appellant Leslie Valentine-Bowers appeals the dismissal by the Circuit Court for

Prince George’s County of her medical malpractice case against appellee The Retina Group

of Washington (“TRG”) and appellee Nicole Moffett, O.D. (“Dr. Moffett”). The trial court

dismissed the case because counsel for Ms. Valentine-Bowers had failed repeatedly to

comply with discovery deadlines, including orders of the court. We find no abuse of

discretion in that decision and affirm.


                                    I. BACKGROUND

       Ms. Valentine-Bowers alleged that between February 2006 and August 2008, TRG

and Dr. Moffett, among others, failed to monitor a condition in her right eye that ultimately

caused her to lose vision in that eye. The appellees dispute the merits of her claim, but the

underlying substance doesn’t matter to this appeal. The procedural history does, beginning

after Ms. Valentine-Bowers served her Complaint, first on TRG, on November 4, 2011,1 and

second, on Dr. Moffett on December 2, 2011.

       On December 2, 2011, TRG filed an Answer, along with Interrogatories and a Request

for Production of Documents. Ms. Valentine-Bowers’s responses were due on December 30,

2011 under Maryland Rules 2-421(b) (with respect to the Interrogatories) and 2-422(c) (with




       1
         That Complaint actually was not the first. Ms. Valentine-Bowers initially filed a
Statement of Claim with the Maryland Health Care Alternative Dispute Resolution Office
on January 27, 2010. She then filed one Complaint in circuit court on March 23, 2010,
against Dr. Moffett (along with two other parties whom she later voluntarily dismissed ). She
filed a separate Complaint on September 14, 2010, naming TRG as a defendant. The trial
court consolidated the two cases on September 12, 2011, and the referenced Complaint
followed.
respect to the Request for Production), but she did not file them. Her failure to comply with

the deadline is unremarkable—parties routinely miss this deadline and litigators know that

absolute compliance is not always possible (although they do, and should, expect at least a

request for an extension and a good faith deadline in return).

       But after nearly two more months had passed with no response, TRG’s counsel wrote

to counsel for Ms. Valentine-Bowers on February 29, 2012, asking when he intended to

provide discovery responses and when Ms. Valentine-Bowers would be available for her

deposition. Her counsel again failed to respond, and TRG’s counsel sent a second letter on

March 15, 2012. This time around, counsel upped the ante, warning that if he received no

response by March 23, 2012, he would file a motion with the court and unilaterally note the

deposition. Neither a response nor a motion followed right away, and counsel for TRG even

waited until April 27, 2012 before he called and left follow-up messages for Ms. Valentine-

Bowers’s counsel. Again, he received no response.

       On May 4, 2012, in what he characterized as “an attempt to stir [her] into action,”

TRG’s counsel noted Ms. Valentine-Bowers’s deposition for July 6, 2012. Then, on May 7,

2012 TRG filed a Motion to Compel Discovery seeking a court order requiring that Ms.

Valentine-Bowers respond to the Interrogatories and Request for Production. Her counsel

neither filed an opposition nor contacted counsel for TRG in response.

       On May 31, 2012, the circuit court granted TRG’s Motion to Compel and ordered Ms.

Valentine-Bowers to “provide” answers to interrogatories and “produce” the requested



                                              2
documents by June 18, 2012—with the express warning that if she failed to do so she “may

be subject to sanctions and/or penalties ordered by this Court.” Evidently, however, this

motion was not docketed, and counsel for Ms. Valentine-Bowers claims not to have received

it.2 We are prepared to assume for present purposes that counsel never did receive the

motion, and that could explain why counsel never complied with the Order. But after more

silence followed, TRG filed another Motion for Sanctions on June 27, 2012 (a motion

counsel indisputably did receive), in which it sought dismissal based on Ms. Valentine-

Bowers’s failure to comply with the Order.

       Dr. Moffett had a similar experience that occasioned a similar series of motions. She

filed an Answer on December 29, 2011 and served Interrogatories and a Request for

Production of Documents on December 20, 2011. Dr. Moffett’s counsel wrote to Ms.

Valentine-Bowers’s counsel on January 31, 2012 because he had not received any responses.

It appears that one conversation took place thereafter, as a March 7, 2012 letter from Dr.

Moffett’s counsel referred to a two-week extension based on a discussion between counsel

“[a]t the end of January.” Ms. Valentine-Bowers’s counsel apparently did not comply with

that extension, and that letter drew no response. Dr. Moffett’s counsel tried calling counsel

on May 4, 2012, and again received no response.



       2
        Although at oral argument counsel blamed problems with his fax machine on the
derecho that raced through the eastern half of the country that year, the order granting TRG’s
motion to compel predated that storm by nearly a month. See Nat’l Oceanic & Atmospheric
Admin., The Historic Derecho of June 29, 2012 (January 2013), http://www.nws.noaa.gov/
os/assessments/pdfs/derecho12.pdf.

                                              3
       So on May 8, 2012, Dr. Moffett filed a Motion to Compel based on Ms. Valentine-

Bowers’s failure to respond to the Interrogatories or the Request for Production. The court

denied that motion because it lacked the required Rule 2-431 Certificate.3 Dr. Moffet filed

a Second Motion to Compel on June 5, 2012 that attached a proper Certificate; that motion

went unopposed and the Court granted it on July 5, 2012. The July 5 Order contained the

same directives and warning as the May 31 Order, i.e., that Ms. Valentine-Bowers was to

“provide full and complete Answers to Interrogatories and to produce all requested

documents,” this time to Dr. Moffett, “by or before July 12, 2012,” or she would be subject

to sanctions. Handwritten notations on the Order indicate that the trial judge’s law clerk

actually called Ms. Valentine-Bowers’s counsel to make him aware of the Order’s contents,

a point counsel acknowledges.

       The noted deposition date of July 6 arrived, and, although counsel for all defendants

appeared at TRG’s counsel’s offices according to the Notice, Ms. Valentine-Bowers and her

counsel did not.4 Accordingly, on July 9, 2012, TRG filed a Supplemental Memorandum in

support of the Motion for Sanctions, and cited this additional discovery failure as a reason

to dismiss the case.


       3
         Rule 2-431 requires that a party certify with specificity counsel’s good faith attempts
to resolve a discovery dispute before resorting to court intervention.
       4
          She argues here that counsel believed the deposition notice was facially defective
because it noted the deposition outside the jurisdiction where the action was pending, i.e., at
the office of TRG’s counsel in Anne Arundel County. It does not appear that he ever shared
this belief with TRG’s counsel or the trial court until he filed the Motion for Reconsideration
on October 15, 2012, nor did counsel ever seek a protective order.

                                               4
       The trial court’s second compliance deadline, July 12, came and went, and the

appellees heard nothing from Ms. Valentine-Bowers. We say “heard nothing from” because

according to her counsel, the appellees “were served with” Ms. Valentine-Bowers’s answers

to “all outstanding discovery on or about July 12, 2012,” but that’s not quite true. In fact, Ms.

Valentine-Bowers’s counsel mailed unexecuted Answers to Interrogatories on July 12, 2012.

Counsel for the appellees received the unexecuted answers on July 16, 2012. Counsel for Ms.

Valentine-Bowers mailed the signature page, dated July 13, 2012, on July 17, 2012.

       After receiving the unexecuted, undated responses, the appellees consolidated all

grounds for dismissal in one motion, the “Defendants’ Joint Motion for Sanctions” (the

“Joint Motion”), which they filed on July 20, 2012. In support of the Joint Motion, and as a

basis for dismissing the case, the appellees cited Ms. Valentine-Bowers’s multiple failures

to respond to outstanding discovery, her failure to appear for her deposition, and her failure

to comply with the July 5 Order.

       The trial court held a hearing on October 5, 2012 (“the Hearing”). TRG’s counsel

argued that the case warranted dismissal first, because of Ms. Valentine-Bowers’s failure to

comply with the Court’s July 5 Order by failing to provide interrogatory responses by July

12, and second, because of her failure to appear at her properly noticed deposition. He also

cited counsel’s repeated failure to respond to any inquiries about the status of the discovery

responses. Counsel for Ms. Valentine-Bowers argued not only that he had complied with all

discovery deadlines but also, perhaps on the theory that the best defense is a good offense,



                                               5
that the defendants delayed discovery by waiting to pursue expert depositions and

unjustifiably sought the “windfall” of dismissal. Counsel blamed delays on his side mainly

on his client, whom he evidently had had difficulty contacting.

       The court granted the Joint Motion (clarifying as much at the end of the hearing),

which rendered TRG’s and Dr. Moffett’s separate motions moot. The court pointed out that

Ms. Valentine-Bowers filed the original Complaint on March 24, 2010, and it then reviewed

the chronology of the discovery motions, noting her obligation to communicate with, and

remain accessible to, her counsel as a plaintiff in litigation:

              A look through the file shows that numerous motions to compel
              . . . were filed by [TRG,] all going unanswered. That the Court
              issued orders in these cases, one on May 31st, 2012, requiring
              that [Ms. Valentine-Bowers] . . . be and hereby is ordered to
              provide full and complete answers to interrogatories and
              produce all requested documents to [TRG] by or before [June
              18]. The last order that, if [Ms. Valentine-Bowers] fails to
              provide said discovery to [TRG] by or before the
              aforementioned date, [she] may be subject to sanctions and/or
              penalties ordered by the Court. No discovery was provided by
              [Ms. Valentine-Bowers] to counsel.

              Second motions or additional motions to compel were filed by
              [appellees]. An order again was granted and issued by this Court
              dated July 5th, 2012. Again, I read from that order. That
              pursuant to representation by [Ms. Valentine-Bowers’s] counsel,
              she be and hereby is ordered to provide full and complete
              answers to interrogatories and produce all requested documents
              to [Dr. Moffett] by or before July 12th, 2012. The last order
              paragraph, that if [Ms. Valentine-Bowers] fails to provide said
              discovery to [Dr. Moffett] by or before the aforementioned date,
              [she] may be subject to sanctions and/or penalties as ordered by
              this Court.



                                               6
              And obviously having reviewed the file in the great detail I
              have, outlining these two order[s] most notably, clearly there’s
              been a failure to comply by [Ms. Valentine-Bowers]. [Plaintiff’s
              counsel] in his representations to the Court says well, we
              haven’t complied, we haven’t responded because I just didn’t
              know where my client was. It certainly appears to the Court that
              he attempted to reach her by accepting his representations as
              true. He’s an officer of the court. That he attempted to reach her,
              was unable to do so despite his numerous attempts. That finally,
              at some point he was able to reach her, and you know, inquired
              as to, you know, what’s going on. Are you interested in this
              case? She says yes, and her information is changed and her e-
              mail however, appeared to remain the same.

              Certainly the Court recognizes the duty upon [Ms. Valentine-
              Bowers] to keep herself in contact with her counsel. If her
              address changes, her numbers change, as this Court is aware of,
              and the counsels as well. It’s certainly [her] responsibility to
              keep her counsel informed. Even though it appeared that at a
              minimum her e-mail address remained the same and [her]
              counsel indicates he attempted or many times did send e-mails
              and had no response.

              But nonetheless, the requirement is hers to remain in contact
              with her counsel, and I would concur with [TRG’s counsel’s]
              representation that an individual who initiated a complaint such
              as this, remain interested in its pursuit would at a minimum have
              remained in contact with her counsel. And it appears many
              months have gone by where she didn’t. And a simple apology
              isn’t really, while recognized and accepted, is not the remedy of
              which the Court can rely upon. Recognize in this case that it’s
              a medical malpractice action. That it requires discovery. It
              requires a lot of effort and work be placed on the parties, most
              notably in this case, [appellees,] to be able to defend against this
              action.

       The court then detailed the five factors a trial court should consider in determining

whether dismissal is the appropriate sanction for a party’s failure to comply with discovery,



                                               7
see Hossainkhail v. Gebrehiwot, 143 Md. App. 716, 725-26 (2002), and concluded that

dismissal was justified here:

              I was provided and have reviewed [Hossainkhail, which]
              outlines for the Court . . . what we should consider in
              determining whether to impose discovery sanctions. And it
              outlines [first,] whether the discovery violation was technical or
              substantial. And clearly in this case, it was substantial. It was a
              complete disregard of discovery requests, numerous, as outlined
              by motions, by a failure to comply with a Court order[. Second,]
              the timing of the ultimate disclosure. It appears that three to four
              days after the deadline for the order was, the discovery appeared
              to be responded, provided. It was unexecuted answers. So I
              don’t find that the ultimate discovery was provided. I find that
              it was incomplete and certainly outside, well outside the orders
              of this court.

              [Third, the] reason for the violation as provided, in this case the
              reason is, they just couldn’t find [Ms. Valentine-Bowers]. They
              just tried to reach her, couldn’t find her for all these months,
              didn’t know where she was, and she did not contact her counsel
              despite knowing that she had filed this medical malpractice
              [action] against these many defendants. Despite knowing that
              she would need to remain in contact with her counsel to be able
              to participate. [Fourth, the] degree of prejudice of the parties
              offering or imposing the evidence. In this case, the prejudice to
              [appellees] is great. There’s case law, and I think one of the ones
              cited was the Hart case, where it talks about the long delay and
              what the detriment is to the party seeking the discovery.

              The memory of witnesses fade. The ability to locate witnesses
              becomes an issue. And so, certainly the Court can find prejudice
              exists to [appellees] in this case when a long time passes, such
              as in this case, when [Ms. Valentine-Bowers] has failed to
              respond to discovery. And [fifth,] whether any resulting
              prejudice might be cured by a postponement. And I don’t find
              that a postponement in this case would cure this prejudice. This
              matter is scheduled for trial in January. It’s certainly a complex
              medical malpractice case. It involves many parties. And, the fact

                                               8
that at the last minute [Ms. Valentine-Bowers] sent some
unexecuted answers doesn’t in and of itself find that she has
tried to remedy the situation.

I also note [Ms. Valentine-Bowers] failed to appear for
deposition. [Her counsel] acknowledges that he received that
deposition notice, was unable to contact his client, and just
assumed [counsel for TRG] would call and say well, are you
going to be there. Certainly there is a requirement upon [Ms.
Valentine-Bowers] to respond to these requests. I find that it
would be fundamentally unfair to allow this continuous
disregard for the Court orders. It was a disregard for the
scheduling order. A disregard of the order that was granted as to
the motion to compel. And we look at the purpose behind
requiring the parties to comply with these order[s], to reply [to]
the discovery requests. And certainly, it is to discourage
violations of discovery deadlines.

And, in the case provided to the Court, certainly the Court took
great length in addressing the fact of the fault. How did this
discovery violation occur. In this case, the fault is squarely on
[Ms. Valentine-Bowers]. It was a complete disregard of the
Court order. All actions or inactions were done at the direction
of [Ms. Valentine-Bowers]. And nothing has been presented to
the Court to persuade this Court that prejudice would not exist
to [appellees] to deny their request for sanctions today. That
nothing’s been presented to the Court to show good cause has
been demonstrated for [Ms. Valentine-Bowers’s] failure to
comply with the Court’s order.

And so for all of those reasons, I grant the [appellees’] request
for sanctions and the matter is dismissed.




                                9
       Ms. Valentine-Bowers filed a Motion for Reconsideration on October 15, 2012, and

the court denied that motion on November 29, 2012.5 She filed a timely notice of appeal.

                                     II. DISCUSSION

       Newton’s Third Law of Motion posits that “[f]or every action, there is an equal and

opposite reaction.” E.D. Hirsch, Jr., et al., The Dictionary of Cultural Literacy 457 (1988).

Not so here: nearly every action on the part of TRG’s counsel, Dr. Moffett’s counsel, or the

court, whatever their means of communication and on an impressive number of occasions,6

induced no reaction at all from Ms. Valentine-Bowers. Her counsel ignored letters, phone

calls, notices filed with the court, and court orders, and her brief on appeal neglects to

mention these facts. As counsel for TRG put it, perhaps most tellingly, the Hearing marked

“the first time that our office has ever heard [Ms. Valentine-Bowers’s] counsel’s voice, and

we’re three months, well, two months from the trial date in this matter.”7 And while perhaps



       5
         Although the “Appellant’s Record Extract” purports in the Table of Contents to
include a copy of the trial court’s denial of the Motion for Reconsideration, it does not cite
to a page, and our review of the extract did not reveal it. Moreover, according to counsel for
Dr. Moffett, Ms. Valentine-Bowers’s counsel never consulted him about preparation of the
record extract—another instance of noncompliance that might not merit dismissal of the
appeal on its own, but that bolsters our conclusion that the circuit court was well within its
discretion to dismiss this case.
       6
        By our count, counsel did not respond to at least ten letters, phone calls, or notices,
and five separate motions; and, of course, Ms. Valentine-Bowers failed to appear for her
deposition or comply with either Court Order.
       7
        To be fair, one letter in the Record Extract from Dr. Moffett’s counsel purports to
memorialize a conversation with Ms. Valentine-Bowers’s counsel in which the former agreed
to a two-week extension of time for the latter’s discovery responses.

                                              10
some of the delays might have been excusable, the circuit court, in its discretion, properly

analyzed the relevant factors and ordered dismissal. Ms. Valentine-Bowers attacks that

decision on three separate grounds that we address below, but the reply to each is that the

circuit court did not abuse its discretion in deciding to dismiss the case after repeated

discovery failures and an unambiguous warning from the court.

       Maryland Rule 2-433(a)(3) gives trial courts broad discretion to impose sanctions for

discovery violations. The available sanctions range from striking out pleadings to dismissal,

id., and the decision whether to invoke the “ultimate sanction” is left to the discretion of the

trial court. See Mason v. Wolfing, 265 Md. 234, 236 (1972) (“Even when the ultimate penalty

of dismissing the case or entering a default judgment is invoked, it cannot be disturbed on

appeal without a clear showing that [the trial judge’s] discretion was abused.”). There need

not be “wilful or contumacious behavior” by a party to justify imposing sanctions. Warehime

v. Dell, 124 Md. App. 31, 44 (1998) (quoting Beck v. Beck, 112 Md. App. 197, 210 (1997)).

       As we explained in Sindler v. Litman, 166 Md. App. 90 (2005), “[o]ur review of the

trial court’s resolution of a discovery dispute is quite narrow; appellate courts are reluctant

to second-guess the decision of a trial judge to impose sanctions for a failure of discovery.”

Id. at 123 (emphasis added). Differently put, in order to reverse a trial court’s decision, it

must be “‘well removed from any center mark imagined by the reviewing court and beyond

the fringe of what the court deems minimally acceptable.’” Wilson v. John Crane, Inc., 385




                                              11
Md. 185, 198-99 (2005) (quoting In re Adoption/Guardianship No. 3598, 347 Md. 295, 313

(1997) (internal citations omitted)).

       The trial court here decided that Ms. Valentine-Bowers’s failure to comply with

discovery deadlines warranted dismissal after reviewing the five factors we articulated in

Hossainkhail:

                (1) whether the disclosure violation was technical or substantial;
                (2) the timing of the ultimate disclosure; (3) the reason, if any,
                for the violation; (4) the degree of prejudice to the parties
                respectively offering and opposing the evidence; and (5)
                whether any resulting prejudice might be cured by a
                postponement and, if so, the overall desirability of a
                continuance. The factors often overlap and do not lend
                themselves to a compartmental analysis.
143 Md. App. at 725-26 (citations omitted). The trial court noted and analyzed each factor,

and pointed generally to counsel’s “complete disregard of discovery requests,” and his

“failure to comply with a Court order,” because the only discovery counsel even arguably

provided by the court’s deadline consisted of unexecuted Answers to Interrogatories.

Although the court acknowledged that counsel may have had problems finding Ms.

Valentine-Bowers to execute the interrogatories, it also noted her affirmative obligation to

stay in touch with counsel, and that her failure to appear at her deposition placed fault

“squarely” on her own shoulders.

       Ms. Valentine-Bowers breaks down the issues on appeal very specifically, claiming

one error with respect to the complaint against each appellee, and one overall error by the

trial court. She contends first, that the trial court abused its discretion by dismissing the

                                               12
Complaint against Dr. Moffett because delivery of an executed signature page came three

days after the deadline; second, that the court likewise abused its discretion by dismissing the

Complaint against TRG for failure to comply with the May 31 Order when it was not

docketed or received by counsel; and third, that the court erred by dismissing the Complaint

against both appellees based on her failure to appear for deposition. TRG and Dr. Moffett,

on the other hand, see the case more broadly, and argue that the discovery violations were

“significant,” “substantial,” and “ongoing.” As such, they argue, the trial court’s application

of the five Hossainkhail factors to Ms. Valentine-Bowers’s aggregate discovery failures

amply justified dismissal.

       We too view the issues more broadly. The trial court granted the parties’ Joint Motion

for Sanctions after examining the entire course of discovery and counsel’s chronic inaction

throughout, and (properly, in our view) grounded its decision to dismiss the case on the

overall impact of the multiple breaches. Indeed, the factors the circuit court was required to

consider “do not lend themselves to a compartmental analysis.” Hossainkhail, 143 Md. App.

at 726 (citation omitted). We do not look at each incident in isolation, but rather at the entire

history and context of the case in reviewing the trial court’s decision to dismiss.

              1.      Nature of the disclosure violation—technical vs. substantial.

       The violation here was not technical (let alone, as Ms. Valentine-Bowers puts it in her

brief, “hyper-technical”), but substantive and substantial. We have explained in the past that

“belated disclosures [are] material and relevant to appellees’ ability to prepare a defense.”



                                               13
Saxon Mortg. Servs., Inc. v. Harrison, 186 Md. App. 228, 253 (2009). Disregard of discovery

deadlines constitutes a “substantial violation” because the plaintiff, as the party initiating suit,

has an affirmative duty to move her case toward trial:

               Appellant had a duty to move the case forward. Appellant
               shirked this duty and offered no good cause for his dilatory
               conduct. Appellant summarily attributed his absence to personal
               problems but made no showing why he could not and did not
               keep in touch with counsel when he obviously knew he had a
               case pending. The court may grant little weight to appellant’s
               unsupported explanation for the delay.

Hossainkhail, 143 Md. App. at 726 (citation omitted).

       We disagree with Ms. Valentine-Bowers that Hart v. Miller, 65 Md. App. 620 (1985),

suggests a different result. There, we reversed a trial court’s dismissal of a personal injury

action for the plaintiff’s failure to reply timely to interrogatories. But we did so because the

trial court failed to exercise its discretion in the first place, not because of any facts similar

to these. The trial court had incorrectly concluded in Hart that it was required to dismiss the

case based on delays in the plaintiff’s producing discovery, and did not even consider the fact

that the plaintiff (as opposed to plaintiff’s counsel) was not responsible for or aware of the

delay in providing responses. Id. at 627. Moreover, the plaintiff’s counsel, who had delayed

in responding to discovery, had been absent from his solo practice for five months due to an

injury, but still corresponded with counsel for the defendants twenty-two times over the less-

than-eleven-month period in question. Id. at 623. The plaintiff, too, had been hospitalized for

a large part of the time period in question. Depositions had taken place, and hundreds of



                                                14
pages of medical reports had been provided to the defendants, along with 250 pages of

attachments and enclosures to the answers to interrogatories. Id. at 624.

       Here, on the other hand, Ms. Valentine-Bowers’s violations were substantial. First,

she failed to appear for her deposition. Her counsel failed to object to the deposition notice,

and he never contacted appellees’ counsel to inform them of his intention not to appear.

Although he claimed that in his experience, he expected opposing counsel to call him as that

date approached (apparently seeing their failure to do so as excusing him from compliance),

the court below in its discretion was entitled to “grant little weight to [his] unsupported

explanation for the delay.” Hossainkhail, 143 Md. App. at 726 (citing Lone v. Montgomery

County, 85 Md. App. 477, 486 (1991)).

       Second, Ms. Valentine-Bowers’s failure to file properly executed, responsive

interrogatories within the time allotted by the trial court following the July 5 Order also

constituted a substantial violation. The appellees had no basis on which to move forward

with other discovery until they had Ms. Valentine-Bowers’s deposition testimony in hand.8

Whether or not this was a “strategic call,” as Ms. Valentine-Bowers claims, they were well

within their rights to make that decision. Indeed, given Ms. Valentine-Bowers’s counsel’s

total failure to respond to their many requests for the most basic discovery, they had no

reason to spend time on preparation of further discovery. See Warehime, 124 Md. App. at 48



       8
        Although Ms. Valentine-Bowers did file her expert witness disclosure in a timely
fashion, this did not relieve her of the obligation to respond to the rest of the appellees’
discovery requests or their requests for dates to take her deposition.

                                              15
(“The purpose of discovery is to eliminate, as far as possible, the necessity of any party to

litigation going to trial in a confused or muddled state of mind, concerning the facts that gave

rise to the litigation.” (Citations and internal quotation marks omitted.)).

              2.      The timing of the ultimate disclosure.

       Contrary to Ms. Valentine-Bowers’s claim here, the trial court credited her counsel’s

assertion that he never received the May 31 Order.9 He doesn’t claim, though, that he didn’t

know about the July 5 Order, and his late compliance with that order properly contributed

to the trial court’s conclusion. He claims the trial court’s July 12, 2012 deadline only required

that he mail discovery by then, in keeping with Maryland Rule 1-321(a), and the fact that the

signature page followed after the deadline really meant nothing when “[n]o changes were

made to the information contained” in the answers.

       This argument reveals an unfortunately nonchalant approach to discovery that has

become all too common in our profession. See Janet Sidman Eveleth, Court Considers

Reforms to Advance Legal Professionalism, 40-APR Md. B.J. 42, 45 (2007) (noting the

finding of the Maryland Judicial Task Force on Professionalism that the decline in

professionalism in lawyers was “marked by rancorous discovery disputes, a loss of trust



       9
         To the extent counsel complains that the May 31 Order could not serve as the basis
of a finding that he committed a discovery violation, he argues the wrong point. At the
hearing, the trial court referred only to his failure to comply with the July 5 Order, and
counsel does not contend that he was unaware of that Order’s contents. The court referenced
the “failure to comply with a Court order,” and in the next sentence explains that “three to
four days after the deadline for the order was, the discovery appeared to be . . . provided.”
The court plainly was referring to the July 5 Order, not to the May 31 Order.

                                               16
between lawyers, . . . [and] a lack of civility in and out of the courtroom”). The July 5 Order

required Ms. Valentine-Bowers—“pursuant to representations made by [her] counsel”—to

“provide full and complete Answers to Interrogatories” and “produce all requested

documents” “by or before” July 12, 2012. (Emphasis added.) The court could not have been

clearer that the completed discovery had to be in the hands of the appellees by July 12. And

it was neither: aside from being incomplete, the answers themselves were woefully

inadequate. We do not go into detail here, but their substantive failings added yet another

straw onto the back of an already overburdened camel.

       First, the specific Court Order (the capitals are intentional) trumps any general rule

regarding the meaning of the word “service.” The simple dictionary definition of “provide”

is to “supply or make available,” Merriam-Webster Collegiate Dictionary 1001 (11th ed.

2011); and of “produce,” to “offer to view or notice.” Id. at 991. The common-sense

definition, too, suggests that putting something in the mail is not the functional equivalent

of getting it to someone on a date certain. See Bush v. Pub. Serv. Comm’n of Maryland, 212
Md. App. 127, 137 (2013) (holding that utility customer’s mailing of a petition did not

constitute the “filing” of the petition, as filing was not effectuated until the petition was

received by the clerk).

       Second, counsel’s failure to comply with the July 5 Order’s mandate, even if not

deliberate, demonstrates a chronic disregard for the parties and the court in this case. And

“willful” conduct need not be affirmative conduct—neglect or failure to act can be just as



                                              17
“willful” as affirmative “contumacious” conduct, and counsel demonstrated that type of

willful disregard throughout the life of this case.

       Third, even if he had gotten the Answers to Interrogatories to the appellees by July

12, they were still unexecuted, and therefore did not comply with the July 5 Order because

they were not “complete.”

       We note finally that, in terms of timing, counsel had the benefit of more than the

standard amount of time for discovery: Ms. Valentine-Bowers filed the initial claim before

the Maryland Health Care Alternative Dispute Resolution Office (“HCADRO”) on January

27, 2010 (where the same counsel represented her). She did not serve the parties here until

nearly two years later, in November 2011. Later requests for discovery went unanswered

from the time of their filing in December 2011 until Ms. Valentine-Bowers’s counsel’s filing

of discovery in mid-July—over seven months later. In light of the appellees’ efforts to get

those responses, and the inordinate delay occasioned by Ms. Valentine-Bowers and/or her

counsel, the circuit court could readily have decided that the case needed to end.

              3.      The reason for the violation.

       The trial court properly credited counsel’s claim that he could not locate his client, but

just as properly pointed out that this placed fault for the continued delay squarely on the

plaintiff herself. It is the duty of a plaintiff to “move [her] case forward,” Hossainkhail, 143
Md. App. at 726, and Ms. Valentine-Bowers (or her counsel) “shirked this duty and offered

no good cause for [the] dilatory conduct.” Id. Although counsel claims it was Ms. Valentine-



                                               18
Bowers’s failure to respond to inquiries that caused the delays, we find that claim inadequate

for two reasons. First, counsel offered absolutely no evidence to support the claim to the trial

court; and second—and more to the point—he never saw fit to convey this difficulty to the

other side (or, for that matter, to the court) until his back was against the wall. As we pointed

out above, counsel failed to respond to letters, calls, or orders on numerous occasions, which

meant that throughout the case, only he actually knew whether there was any “reason for the

violation.” This failure to communicate gave the trial court more than an adequate basis to

weigh this factor in favor of the appellees.

              4.      The degree of prejudice to the parties.

       The trial court acted within its discretion in finding a substantial degree of prejudice.

Ms. Valentine-Bowers’s counsel claims on appeal that the time frame for discovery could

simply have been enlarged, and somehow manages to turn the tables and argue that the

appellees neglected discovery by failing to note the depositions of experts or other witnesses.

Putting aside that we don’t see any reason they would have bothered to do so (first because

of counsel’s failure ever to respond to any filing, and second because appellees could

justifiably have viewed Ms. Valentine-Bowers’s deposition as a necessary precursor to any

other discovery they might have wished to conduct), we agree with the trial court’s

assessment that prejudice to the appellees was “great.” As the court put it, “[t]he memory

of witnesses fade. The ability to locate witnesses becomes an issue. And so, certainly the

Court can find prejudice exists to [appellees] in this case when a long time passes, as such



                                               19
in this case, when [Ms. Valentine-Bowers] has failed to respond to discovery.”              See

Warehime, 124 Md. App. 31, 49 (1998) (“[T]here is prejudice inherent in delaying a trial,

because the memories and even the location of witnesses can become problematic when, as

here, the years go by.”)

       As of the date the trial court considered the Joint Motion, October 5, 2012, more than

six calendar years had passed since the first alleged underlying act of negligence in this case.

Ms. Valentine-Bowers filed the original claim in HCADRO on January 27, 2010, so by the

time she produced executed Answers to Interrogatories on July 17, 2012, more than two-and-

a-half years had gone by. And contrary to Ms. Valentine-Bowers’s claim in her brief that the

appellees simply filed “a bevy of discovery Motions [sic] in search of a windfall” rather than

conduct discovery, as we see it and as the trial court properly saw it, the appellees simply

filed motions (after letters and phone calls failed to prompt any response) in an attempt to get

some response from counsel, who never once replied until he got late, non-compliant

discovery to the appellees after July 12, 2012.

       Again, Hart does nothing to change the outcome. There, plaintiff’s counsel’s health

problems were one of many reasons for delay, and the trial court did not demonstrate that it

exercised any discretion in choosing the alternative of dismissal over others. We found

compelling there, too, the fact that much work had already been done by counsel for both

parties, and “[w]hat remained to be done was trivial in comparison,” so that to dismiss the

case would run “counter to valid societal preference for a decision on the merits.” Hart, 65
20
Md. App. at 628. That certainly was not the case here—much work had not been done,

because Ms. Valentine-Bowers had not provided the responses that would have allowed

counsel for the appellees to conduct follow-up discovery.

       Finally, we note that whatever the trial court could have done by way of a

postponement, it was not required to do so. Discretion means just that—it was up to the trial

court to fashion a remedy that it deemed appropriate in light of the course of discovery here.

Given the path the case took, and the plaintiff’s contribution to the delays, the trial court did

not abuse its discretion in selecting the remedy of dismissal.

              5.      Whether a continuance would cure prejudice and is
                      desirable.

       The trial court found that a continuance would not cure prejudice, in light of the

complexities of the case and counsel’s half-hearted attempts to respond to the July 5 Order,

and we agree. Counsel’s track record in this case gave the court no reason to think he would

suddenly start cooperating or responding to the appellees in the event the court permitted

postponement.

       We also cannot let this case pass without remarking on the substance of Ms.

Valentine-Bowers’s brief as it relates to that track record. Counsel neglects to mention in his

own recitation of the events that he did not reply to repeated requests for discovery. His

decision to leave out many of the pieces of the puzzle that ultimately revealed a picture of

utter disregard on his part renders the brief misleading, to say the least. But it also

misconstrues the whole point of making available as a discovery sanction the “draconian

                                               21
remedy” of dismissal. The trial court did not apply that sanction here, as he claims, on a

“hyper-technicality”—the court appropriately dismissed a case where counsel’s failure to

respond to numerous and repeated inquiries from the opposing parties’ counsel, coupled with

his all-too-nonchalant failure to comply with a court order, revealed a pattern of conduct that

made dismissal eminently justifiable, and well within the trial court’s discretion.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    PRINCE GEORGE’S COUNTY AFFIRMED.
                                    COSTS TO BE PAID BY APPELLANT.




                                              22